Title: [December 1789]
From: Washington, George
To: 

 


Tuesday Decr. 1st. A pretty full Levee to day—among the Visitors was the Vice President and all the Senators in Town.
Exercised on Horseback betwn. 10 and 12.
Read the Papers relative to our Affairs with the Emperer of Morocco and sent them to Mr. Jay to prepare answers to them.


   
   Presumably GW is referring to papers submitted by Jay 1 Dec. concerning United States relations with the emperor of Morocco (DNA: RG 59, Misc. Letters). In 1788 the emperor had granted special privileges to American vessels, permitting them to pay only a 5 percent duty on the importation of merchandise into Morocco, and from time to time he had used his good offices to aid American shipping in the area. With his letter to GW, Jay submitted letters of 25 April and 18 July 1789 from Giuseppi Chiappe, United States agent at Mogadore, intimating that the emperor felt that his concessions had not received sufficient recognition from the United States (DNA: RG 59, George Washington’s Correspondence with the Secretaries of State). Jay also submitted the draft of a letter from GW to the emperor, 1 Dec., expressing the United States’s appreciation (owned by Forbes Magazine). Also included were drafts of letters dated 1 Dec. from Jay to Giuseppi Chiappe and Francisco Chiappe, United States agent in Morocco, attributing the seeming neglect of the emperor to the exigencies of establishing the new government (DNA: RG 59, George Washington’s Correspondence with the Secretaries of State).



 


Wednesday 2d. Exercised in the Post Chaise with Mrs. Washington. Visited on our return the Vice-President and family. Afterwards walked to Mr. Kings—Neither he nor his Lady were at home; or to be seen.
 



Thursday 3d. The following Gentlemen & Ladies dined here—viz.—Genl. Schuyler, his Lady & daughter (Mrs. Ranselaer)—Mr. Dalton and his Lady, the Secretary of the Treasury & his Lady—Genl. Knox and Lady & Mrs. Green—Baron de Steuben, Colo. Osgood (Postmaster Genl.) & the Treasurer Majr. Meridith.


   
   mrs. ranselaer: The Schuylers’s third daughter, Margaret (Peggy) Schuyler, was born in 1758. In 1783 she had married Stephen Van Rensselaer (1764–1839), eighth patroon of Rensselaerswyck.



 


Friday 4th. A great number of Visiters (Gentlemen & Ladies) this evening to Mrs. Washington.
The Governor of New Jersey and the Speaker of the House of Assembly of that State presented an Address from the Legislature thereof and received an answer to it—after which they dined with me.


   
   The letter of congratulation to GW from the New Jersey legislature was signed, 1 Dec. 1789, by Gov. William Livingston on behalf of the council and, 30 Nov. 1789, by Speaker John Beatty for the assembly (DLC:GW). GW’s reply is in MHi: William Livingston Papers.



 


Saturday 5th. Exercised on Horseback between 10 and 12 oclock.
The Vice President & Lady and two Sons—Colo. Smith & Lady & his Sister, & Mrs. Adam’s Niece dined here.


   
   The two sons who accompanied the Adamses today were Charles Adams and Thomas Boylston Adams (1772–1832). William Stephens Smith had several sisters. The one who dined with GW today may have been Sarah Smith (1769–1828) who married Charles Adams in Aug. 1795.



 


Sunday 6th. Went to St. Pauls Chapel in the Forenoon.
 


Monday 7th. Walked round the Battery in the afternoon.
 


Tuesday 8th. Finished my Extracts from the Commissioners Report of their proceedings at the Treaty with the Creek Indians and from many other Papers respecting Indian matters and the Western Territory.
A full Levee today.


   
   GW had received the report of the commissioners appointed to negotiate with the southern Indians on 21 Nov. (see entry for that day). His 18–page extract of material found in the commissioners’ reports and journals is in DLC:GW.



 


Wednesday 9th. Walked round the Battery.
  

   

Thursday 10th. Exercised on Horseback—between 10 and 12 Oclock.
The following Company dined here to day—viz.—Mrs. King and Mrs. Few—Mr. & Mrs. Harrison—Mr. & Mrs. Wolcot—Mr. Duer, his Lady and Miss Brown—Mr. Griffin & Lady and Lady Christiana and her daughter.


   
   Catherine Few was the wife of Sen. William Few of Georgia and the daughter of Comdr. James Nicholson.



   
   harrison: probably Richard Harison (1747–1829), a Federalist attorney and Columbia College graduate from New York City whom GW had appointed district attorney for New York in Sept. 1789. His wife was the former Frances Ludlow, daughter of Chief Justice George Duncan Ludlow of New Brunswick.



   
   Elizabeth Stoughton, a daughter of Col. John Stoughton of Windsor, Conn., had married Oliver Wolcott, Jr., in 1785 when he was state comptroller for Connecticut. When GW appointed him auditor of the treasury in Sept. 1789 Wolcott accepted the offer only after repeated urgings from his friends; his reluctance stemmed not only from disappointment at not receiving the post of comptroller of the treasury but also from an apprehension that the salary was not adequate for living expenses in New York City. However, hoping that the “example of the President and his family, will render parade and expense improper and disreputable,” he accepted, and the Wolcotts arrived in New York early in November. They were unable to find a house and at this time were lodging at Mrs. Grinnell’s, No. 27 Queen Street (Wolcott to Elizabeth Wolcott, 24 Sept. 1789; Wolcott to Oliver Wolcott, Sr., 3 Nov. 1789, GIBBS [2]George Gibbs. Memoirs of the Administrations of Washington and John Adams, Edited from the Papers of Oliver Wolcott, Secretary of the Treasury. 2 vols. New York, 1846., 1:22–23).



   
   
   
   
   Mr. Griffin is Samuel Griffin of Williamsburg (see entry for 11 Sept. 1774). Mrs. Samuel Griffin is Betsy Braxton Griffin, daughter of Carter Braxton. Lady Christina (Christiana) Griffin’s daughter was either Mary Griffin (d. 1851), who later married her cousin Maj. Thomas Griffin, or, less likely, her younger sister Louise Griffin (d. 1859), who in 1799 married Col. Hugh Tenant Weeden Mercer (1776–1853) of Fredericksburg, the youngest son of Hugh Mercer.



 


Friday 11th. Being Rainy and bad no person except the Vice-President visited Mrs. Washington this evening.
 


Saturday 12th. Exercised in the Coach with Mrs. Washington and the two Children (Master & Miss Custis) between Breakfast & Dinner—went the 14 Miles round.


   
   the 14 miles round: A favorite excursion for New Yorkers was the ride around a portion of Manhattan Island, covering a distance of approximately 14 miles. Although the route varied somewhat, the path frequently taken led up the Bloomingdale Road along the Hudson River on the west side of Manhattan to the vicinity of present-day 94th Street and then east by a crossroad as far as Kingsbridge. The return journey to the city was south by the Old Boston Post Road (see Mag. of Am. Hist., 19 [1888], 110).



 



Sunday 13th. Went to St. Pauls Chapel in the forenoon.
 


Monday 14th. Walked round the Battery in the afternoon.
 


Tuesday 15th. Exercised on horseback about 10 Oclock. Called on the Secretary for the Department of War and gave him the heads of many Letters to be written to characters in the Western Country relative, chiefly, to Indian Affairs.
Visitors at the Levee today were not very numerous, though respectable.
 


Wednesday 16th. Dined with Mrs. Washington and all the family (except the two Children) at Governor Clintons—where also dined the Vice-President, his Lady Colo. & Mrs. Smith—The Mayor (Colo. Varick) and his Lady and old Mr. Van Berkel and his Daughter.


   
   Richard Varick (1753–1831) was born in Hackensack, N.J., and moved to New York City in 1775 to practice law. During the Revolution he was Philip Schuyler’s aide-de-camp and in 1780 became aide to Benedict Arnold, a post he was occupying at the time of Arnold’s defection to the British. Partly to exhibit confidence in Varick’s loyalty GW made him his recording secretary in 1781 and as such he was responsible for the transcription of a large part of GW’s military correspondence. In 1784 he was appointed recorder of New York City, was a member of the New York Assembly 1787–88, and attorney general of the state 1788–89. Varick succeeded James Duane as mayor of New York City in 1789 and held the position until 1801. His wife, Maria Roosevelt Varick, was the daughter of Isaac Roosevelt.



   
   old mr. van berkel: Pieter Johan Van Berckel (1725–1800), minister to the United States from the Netherlands 1783–88 and father of Franco Petrus Van Berckel, the current minister. His daughter had arrived in the United States in 1785 and had become an active member of New York society. After his son replaced him Van Berckel remained in the United States (biographisch woordenboek, 2:128).



 


Thursday 17th. The following Company dined here—viz.—The Chief Justice of the U. States and his Lady; Mr. King, Colo. and Mrs. Lawrence—Mr. Gerry, Mr. Egbert Benson, Bishop Provost and Doctr. Lynn & his Lady.


   
   John Laurance (1750–1810) was United States congressman from New York. A native of England, he had settled in New York City in 1767, studied law, and was admitted to the bar in 1772. During the Revolution he served as aide-de-camp to Brig. Gen. Alexander McDougall and as judge advocate general at the trial of Maj. John André. Laurance served in the Continental Congress 1785–87 and in the state legislature 1788–90. Shortly before the Revolution, he married Elizabeth McDougall (d. 1790), daughter of his wartime commander.




   
   By 1789 Egbert Benson (1746–1833), a New York City attorney, had already had a distinguished political career, serving in the New York legislature 1777–81, 1788, as the state’s attorney general 1777–89, and as a delegate to the Continental Congress 1784–88. After his election to the House of Representatives in 1789, he became one of the administration’s staunchest supporters in Congress.



   
   Samuel Provoost (1742–1815) a native New Yorker, was the first Protestant Episcopal bishop of New York. Educated at Cambridge, he was ordained by the bishop of London in 1766. Upon his return to America, he served as assistant minister at Trinity Church in New York City, but his Whig sympathies so incensed the Loyalist members of the parish that he was forced to resign in 1771. After the evacuation of New York by the British, the vestry invited him to return as rector. In 1786 he was elected bishop of New York and was consecrated in England in the chapel of Lambeth Palace in Feb. 1787. In addition he still acted as rector of Trinity Church and was chaplain of the Senate.


   
   
   Rev. Dr. William Linn (1752–1808) was born in Shippensburg, Pa., graduated from Princeton in 1772, and was ordained a minister in the Collegiate Reformed Protestant Dutch Church in 1776. He had become pastor of the Collegiate Church in New York City in 1786 and at this time was also chaplain of the House of Representatives (SMITH [4]Thomas E. V. Smith. The City of New York in the Year of Washington’s Inauguration, 1789. 1889. Reprint. Riverside, Conn., 1972., 133–34). His wife was Rebecca Blair Linn (c.1754-1794), a daughter of Rev. John Blair.



 


Friday 18th. Read over, and digested my thoughts upon the subject of a National Militia, from the Plans of the Militia of Europe—those of the Secretary at War & the Baron de Steuben.


   
   In Aug. 1789 GW had pointed out to both houses of Congress the “national importance and necessity” of a “uniform and effective system for the Militia of the United States. . . . I am particularly anxious it should receive an early attention as circumstances will admit; because it is now in our power to avail ourselves of the military knowledge disseminated throughout the several States by means of the many well instructed Officers and soldiers of the late Army; a resource which is daily diminishing by death and other causes” (GW to Senate and House of Representatives, 7 Aug. 1789, DLC:GW). On 8 Aug. the House of Representatives appointed a committee to bring in a militia bill (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 1st sess., 714). In preparation for his notes on the militia system, GW probably examined his own statements drawn up in 1783 after a committee of the Continental Congress had requested his views on a peace establishment (see Alexander Hamilton to GW, 9 April 1783, and GW to Hamilton, 2 May 1783, DLC:GW). GW’s “Sentiments on a Peace Establishment,” 1 May 1783, deals with such matters as a militia system, arsenals, military academies, and provisioning of troops (DLC:GW). Knox’s plans for the militia are undoubtedly those which had been submitted to Congress on 18 Mar. 1786 and later published by printer John Dunlap as A Plan for the General Arrangement of the Militia of the United States (New York, 1786). Baron von Steuben’s plan on the militia, A Letter on the Subject of an Established Militia, was published in 1784. GW also had access to lengthy statements on a peace establishment prepared by Knox, 17 April 1783, and Steuben, 15, 21 April 1783 (DLC:GW), and sent to the commander-in-chief in preparation for his own report of 1 May 1783 to the military committee of Congress. GW’s written comments on the militia and his letter to Knox (see

	   entries for 19 and 21 Dec. 1789) have not been found, but at least some of his suggestions were incorporated by Knox into a Jan. 1790 report to Congress on the militia. On 18 Jan. 1790 Knox wrote GW that “Having submitted to your consideration a plan for the arrangement of the militia of the United States, which I had presented to the late Congress, and you having approved the general principles thereof, with certain exceptions, I now respectfully lay the same before you, modified according to the alterations you were pleased to suggest.” GW transmitted Knox’s letter and report to Congress, 21 Jan. 1790. Both are in ASP, Military Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:6–13. “An Act more effectually to provide for the National Defence by establishing an Uniform Militia Throughout the United States” was not finally passed until 8 May 1792 (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 271–74).



 


Saturday 19th. Committed the above thoughts to writing in order to send them to the Secretary for the Department of War to be worked into the form of a Bill with which to furnish the Committee of Congress which had been appointed to draught one.
 


Sunday 20th. Went to St. Pauls Chapel in the forenoon.
 


Monday 21st. Framed the above thoughts on the subject of a National Militia into the form of a Letter and sent it to the Secretary for the Department of War.
Sat from ten to one Oclock for a Mr. Savage to draw my Portrait for the University of Cambridge in the State of Massachusetts at the request of the President and Governors of the said University.


   
   The portrait begun today by Edward Savage (1761–1817) was commissioned by the trustees of Harvard to be hung at the college. “It represents Washington in a military coat, with angular opening between coat collar and lapel. On the latter are two large buttons. . . . On the left lapel is the badge of the Order of the Cincinnati.” At today’s sitting and at those of 28 Dec. and 6 Jan. 1790, Savage may also have made preliminary sketches for his Washington Family Portrait although the latter was interrupted by his sojourn in England 1791–94 and was not finished until 1796 (EISENGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:457, 462–63).



 


Tuesday 22d. A pretty full & respectable Levee to day—at which several Members of Congress, newly arrived, attended.
 


Wednesday 23d. Exercised in the Post-Chaise with Mrs. Washington to day.
Sent the dispatches which came to me from the Assembly of Virginia and from the Representatives of several Counties therein respecting the State of the Frontiers and depredations of the Indians to the Secretary for the Department of War requesting his attendance tomorrow at 9 Oclock that I might converse more fully with him on the subject of these communications.

   

   
   
   These dispatches included an undated “Address of the General Assembly of Virginia to the President of the United States,” expressing the assembly’s concern about Indian depredations in the state’s western counties and assuring GW of Virginia’s financial support if the administration should find it necessary to mount an expedition against the western tribes. A second letter, 12 Dec. 1789, signed by the representatives of the frontier counties of Ohio, Monongalia, Harrison, and Randolph, warned the president of the vulnerability of the counties to Indian attack (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:85–86).



 


Thursday 24th. The Secretary at War coming according to appointment, he was instructed, after conversing fully on the matter, what answers to return to the Executive of Virginia and to the Representatives of the Frontier Counties.
 


Friday 25th. Christmas day.
Went to St. Pauls Chapel in the forenoon.
The Visitors to Mrs. Washington this afternoon were not numerous but respectable.
 


Saturday 26th. Exercised on Horseback in the forenoon. Chief Justice Morris and the Mayor (Colo. Varick) and their Ladies, Judge Hobart, Colo. Cole, Majr. Gilman, Mrs. Brown, Secretary Otis, & Mr. Beckley dined here.


   
   Richard Morris (1730–1810) was elected chief justice of the New York Supreme Court in 1779. His wife was Sarah Ludlow Morris.



   
   John Sloss Hobart (1738–1805) of Fairfield, Conn., was a justice of the New York Supreme Court.




   
   Isaac Coles (1747–1813) had been elected as an Antifederalist to the First Congress from Virginia. Coles was educated at William and Mary, served as a colonel of militia during the Revolution, and was a member of the Virginia Ratifying Convention. His Virginia plantation was at Coles Ferry on the Staunton River, Halifax County, Va.



   
   Samuel Allyne Otis (1740–1814) had been secretary of the United States Senate since April 1789. A native of Barnstable, Mass., he graduated from Harvard in 1759, served in the state legislature 1776, 1784–87, and was a Massachusetts delegate to the Continental Congress 1787–88.



   
   John Beckley (1757–1807), born in England, came to America at the age of 11 and was apprenticed as a scribe to Virginia botanist John Clayton. Under his employer’s guidance he quickly became an expert clerk and by 1780 had acted as clerk to at least 12 official bodies in Virginia, including the Virginia Senate and House of Delegates. At the same time he read law and devoted at least a portion of his time to his law practice. In 1783 and again in 1788 Beckley was elected mayor of Richmond and in April 1789 became clerk of the United States House of Representatives.



 


Sunday 27th. At home all day—weather being bad.
 


Monday 28th. Set all the forenoon for Mr. Savage who was taking my Portrt.
 


Tuesday 29th. Being very Snowing not a single person appeared at the Levee.
 


Wednesday 30th. Exercised in a Carriage.
 


Thursday 31st. Bad weather and close House.
The Vice Presidt. & Lady, Colo. Smith & Lady Chanr. Livingston Lady & Sister—Baron Steuben Messrs. White, Gerry Patridge & Tucker of the Ho. of Representatives—dined here today.


   
   Robert R. Livingston (1746–1813) of New York, one of the Clermont branch of the powerful Livingston family, had been among the most active and influential members of the Continental Congress during his service 1775–76, 1779–81, and 1784–85. In Aug. 1781 he was elected secretary for foreign affairs and served until May 1783. From 1777 to 1801 he held the vaguely defined post of chancellor of New York and by virtue of this position administered the oath of office to GW in 1789. At this time he was a Federalist although by 1791 he was openly supporting Republican candidates for office in New York. In 1770 he had married Mary Stevens (1752–1814), daughter of John and Elizabeth Alexander Stevens and sister of inventor and engineer John Stevens (1749–1838). Although it is uncertain which of the chancellor’s five living sisters accompanied the family, it was probably Janet Montgomery (1743–1828), widow of Gen. Richard Montgomery, since she wrote the chancellor in the summer of 1789 that “I have been often at the President . . . who each time is more pleased to see me. Mrs. Washington has asked me to

visit with her this evening and is to introduce me to Mrs. Adams” (DANGERFIELDGeorge Dangerfield. Chancellor Robert R. Livingston of New York, 1746–1813. New York, 1960., 243).


   
   
   
   Alexander White (1738–1804) of Frederick County, Va., was elected a member of the House of Representatives from Virginia to the First Congress and served until 1793. In 1795 GW appointed him a commissioner for laying out the new federal capital. George Partridge (1740–1828) of Duxbury, Mass., held a number of state offices and served in the Continental Congress 1779–82 and 1783–85. He was elected to Congress in 1789 and served until his resignation 14 Aug. 1790. Thomas Tudor Tucker (1745–1828) of South Carolina, born in Bermuda and a brother of St. George Tucker, had studied medicine at the University of Edinburgh and served during the Revolution as a surgeon in the Continental Army. He was elected as a Federalist to the First and Second Congresses.



